DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 12/20/21, Applicants elected Group I and traversed on the grounds that Macrogenics does not teach the claimed invention. This argument has been considered and is deemed persuasive. Therefore, the restriction among all groups has been withdrawn.


B.	Claims 1-3, 7, 9, 22, 24, 31 and 35-46 are pending and are the subject of this Office Action.






2. Specification
A.	The specification is objected to. The use of the term PheraStar®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. It also appears that Triomab® in paragraphs [0055] is a trademark. It does not appear there are any other trademarks/names recited in the Figures. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Applicants should examine the specification for other trade names/marks.



C.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.


3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



A.	Claims 1-3, 9, 22, 24, 31 and 35-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for proteins which comprise heavy and light chains which bind NKG2D, ROR1 and ROR2 (i.e. wherein both the first and second antigen-binding sites comprise VH and VL), does not reasonably provide enablement for proteins which are not antibodies. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming any protein with any antigen-binding site which is able to bind NKG2D, ROR1 and ROR2. It appears that the specification is only enabled for the use of antibody heavy and light chains. Other than these, Applicants provide no guidance or working examples of any other type of protein able to bind the recited proteins. Furthermore, it is not predictable to one of ordinary skill in the art how to make a functional antigen-binding protein other than antibody heavy and light chains.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	

at least 90% identical” to these recited SEQ ID NOs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The claims are broadly drawn to antibodies comprising heavy chain variable domains (VH) and light chain variable domains (VL), wherein both chains can be as little as 90% identical to the recited SEQ ID NOs. Thus, the claims encompass antibodies that comprise one or more alterations to one or more of the six “wild-type” CDRs, three from the heavy chain variable region and three from the light chain variable region. 
The specification only teaches that antibodies which have the binding characteristics of claim 1 comprise the six “wild-type” CDRs from each of the heavy and light chains in claims 9, 24 and 31. The specification does not teach VL or VH domain antibodies comprising any amino acid mutations, deletions and insertions to one or more of the six CDRs present in each VH/VL. Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising antibody variable regions, but comprising one or more alterations to one or more of the six CDRs of a parental antibody (i.e. at least 90% identical) with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs of the protein with the binding characteristics in claim 1, to antibodies that comprise one or more alterations to one or more of the six CDRs from the parental antibodies.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.


C.	Claim 40 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for “isolated” host cell(s), does not reasonably provide enablement for host cell(s) which are not isolated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming host cell(s) which are not isolated. However, Applicants provide no guidance or working examples of the use of this nucleic acid/encoded protein in gene therapy. Given this lack of teaching, it is not predictable to one of ordinary skill in the art how to use this nucleic acid in gene therapy.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.

	
D.	Claims 41-44 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the proteins of claim 1, does not reasonably provide enablement for the claims methods 
While the specification discloses the NKG2D/ROR/CD16 protein, it is unclear if the Figures refer to this protein, as only NKG2D and occasional CD16 is recited in, for example, Figures 13 – 17 and 19 and Examples 5 and 7. These Figures/Examples disclose/show various effects of the NKG2D binding domain, including cytotoxic and NK cell activation. However, it is unclear if these are the claimed proteins, which comprise ROR1/2-and CD16-binding sites. Given this, it is unpredictable to one of ordinary skill in the art that the claimed protein can be used in the claimed methods.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.




4. Claim Rejections - 35 USC § 112(b)
Claim 22 recites the limitation "the same polypeptide".  There is insufficient antecedent basis for this limitation in the claim.




5. Prior Art of Interest Not Relied Upon
No rejection is being made over claims 37 and 38 since the structure/activity relationship of human IgG1, including its Fc domain, was well known in the art at the time of the instant invention (see, for example, Table 1 and Figure 1 of Wang et al.).




6. Conclusion
No claim is allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647